COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

 Cause number:            01-18-00947-CR
 Style:                   Karis Edward Starr v. The State of Texas
 Date motion filed*:      May 28, 2019
 Type of motion:          State’s Fourth Motion for Extension of Time Within Which to File
                          Appellate Brief
 Party filing motion:     Appellee, The State of Texas
 Document to be filed:    Appellee’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                   February 25, 2019
        Number of extensions granted:             3      Current Due Date: May 28, 2019
        Date Requested:                      June 25, 2019 (120 days from original deadline)

Ordered that motion is:
       Granted
              If document is to be filed, document due: June 25, 2019.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         The Clerk of this Court’s April 25, 2019 notice granted the State’s third extension
         request to file its brief until May 28, 2019, but no warnings were given at that time.
         Because the State’s fourth extension states that counsel has been delayed by other
         briefs as well as an out-of-town training, but he has started on the brief, this extension
         is granted, but counsel is warned that no further extensions will be granted. See
         TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d). Accordingly, if the State’s brief is not filed by
         June 25, 2019, this Court may submit this case on appellant’s brief only. See TEX. R.
         APP. P. 38.9(a).

Judge’s signature: ___/s/ Laura C. Higley________
                   x Acting individually       Acting for the Court
Date: ___May 30, 2019_____